          Case 1:19-cv-09519-AJN Document 18 Filed 08/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         8/7/20


  Monice Smith,

                          Plaintiffs,
                                                                                   19-cv-9519 (AJN)
                  –v–
                                                                                         ORDER
  Long Island Rail Road,

                          Defendants.



ALISON J. NATHAN, District Judge:

       Pursuant to the Case Management Plan in this matter, the parties were supposed to

submit a letter no later than July 24, 2020 seeking a referral for purposes of settlement. Dkt. No.

14 at 3. The Court is not in receipt of this letter. The parties are directed to submit this joint

letter no later than August 12, 2020.



       SO ORDERED.

 Dated: August 7, 2020
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
